Citation Nr: 1119539	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  07-27 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as due to Agent Orange exposure, or as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to July 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In March 2010, a videoconference was held before the undersigned.  A transcript of that hearing is associated with the claims file.  In May 2010 and in December 2010, the Board sought an advisory medical opinion and clarification, respectively, from the Veterans Health Administration (VHA).

During the videoconference hearing, the Veteran raised the issue of service connection for tinnitus.  Notably, a December 2008 rating decision denied him service connection for such disability, and he did not file a timely notice of disagreement with the denial.  The matter of whether new and material evidence has been received to reopen such claim is referred to the RO for any appropriate action.


FINDING OF FACT

A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to his service or to any event therein; or was caused or aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for bilateral hearing loss, to include as due to exposure to Agent Orange or as secondary to diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

A January 2006 letter informed the Veteran of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, the assistance that VA would provide to obtain evidence and information in support of his claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  An August 2008 letter provided notice regarding disability rating and an effective date of award.  (See Dingess v. Nicholson, 19 Vet. App. 473 (2006)).  Although complete VCAA notice was not provided prior to the initial adjudication in this matter, the Veteran has had ample opportunity to supplement the record and to participate in the adjudicatory process following notice.  The claim was reajudicated after all essential notice was given (curing any notice timing defect).  See January 2009 supplemental statement of the case.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA audiological evaluations with audiometric studies in February 2006, and in September 2008, and received a VA ear diseases examination in November 2008.  Furthermore, the Board secured a VHA medical advisory opinion (and subsequently clarification) in this matter.  Considered together, the examination reports and the VHA opinion/clarification are adequate for rating purposes (the examiners' and VHA expert's reports reflect familiarity with the factual evidence of record, and the VHA expert explained the rationale for the opinion offered).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active  service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §3.303.  Service connection may also be granted for any disease diagnosed after  discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 3.303. 

Certain chronic diseases (including organic diseases of the nervous system, to include SNHL), may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. 38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  

Certain diseases may be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era, due to presumptive exposure to certain herbicide agents.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); bilateral hearing loss is not listed.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Satisfactory lay or other evidence that an injury or disease was incurred in or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection, but serves only to reduce the evidence  burden as to incurrence or aggravation of disease or injury in service; it does not apply to the further elements of a service connection claim, i.e., current disability and nexus (both of which are medical questions).  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Clyburn v. West, 12 Vet. App. 296, 303 (1999); Kessel v. West, 13 Vet. App. 9, 16-17 (1999). 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair  preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran alleges he has bilateral hearing loss disability due to exposure to noise trauma in service.  He served in combat, and presumably was exposed to the type of noise trauma that is associated with combat service.  Therefore, he is entitled to the relaxed evidentiary standards afforded veterans who served in combat.  His STRs are silent as to hearing loss; on May 1970 service separation examination all puretone threshold entries in the audiometry chart are 0.

Postservice treatment records include a June 2005 record from K. R. K., MD which, in part, notes SNHL, noise induced.

On February 2006 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
15
25
LEFT
50
35
30
35
45

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 82 percent in the left ear.  Audiometric studies (specifically speech discrimination scores) revealed a bilateral hearing loss disability by VA standards.  (The examiner stated that the right ear was clinically normal and that there was SNHL in the left ear.)  The examiner indicated that she could not resolve the issue of whether or not the Veteran's hearing loss was related to noise trauma in service without resorting to mere speculation (the Veteran's claims file was not available for her review).  In a May 2006 addendum, she indicated that she reviewed the file and opined that the Veteran's hearing loss was not related to military noise exposure.

In support of his claim the Veteran submitted an April 2008 medical opinion from a private physician R. J. B. (a Board-certified specialist in otolaryngology) stating that his bilateral hearing loss is related to Agent Orange and noise exposure in service.

On September 2008 audiological evaluation on behalf of VA, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
45
65
65
LEFT
50
45
45
55
50

Speech audiometry revealed speech recognition ability of 44 percent in the right ear and 76 percent in the left ear.  The audiologist opined that the Veteran's hearing loss disability was not due to noise trauma in service (as hearing loss was not noted during service or on service separation examination), but was related to his service-connected diabetes mellitus.  

On November 2008 VA ear disease examination, the provider, a staff physician, opined: 

"Literatures were reviewed, which reported hearing loss and tinnitus associated with diabetes, but this was reported as type-1 diabetes with poor glycemic control and long duration of diabetes.  On the literatures reviewed for diabetes type-2, it was reported that patients with type-2 diabetes can have subclinical hearing loss and impaired auditory brainstem response independent of peripheral neuropathy, retinopathy, or nephropathy.  However, in this group of patients, the hemoglobin A1C was greater than 8% and there were diabetic retinopathy and microalbuminuria, thus also indicating that there is poor control and evidence of complications of diabetes.  Again hearing loss was significantly correlated with age and duration of diabetes.  There is a study that concluded that hearing loss is not a usual feature in diabetic patients.  However, when present, patient's hearing loss should be attributed to the effect of diabetes on the age-related physiological impairment of the inner ear.  Based on the above reasons, it is my medical opinion that the hearing loss is less likely than not secondary to diabetes mellitus.  [The Veteran] is not currently on treatment for diabetes mellitus since it is diet and exercise controlled."

Because of the apparent conflict in the medical opinions and because no opinion included rationale that addressed all factors considered by the other opinion-providers, the Board found that further medical guidance was necessary.  

In May 2010, the Board sought a VHA medical expert opinion in this matter.  In September 2010 the consulting expert, a professor of otolaryngology, opined, in part:

"A review of reports rendered by other professionals reveals a variety of opinions, including the opinion that the hearing loss is not related to military service, and the opinions that the hearing loss is related to exposure to noise, Agent Orange, type-2 diabetes, or presbycusis.  Neither well controlled type-2 diabetes nor Agent Orange has been convincingly shown to cause hearing loss in current medical literature.  The [Veteran's] diabetes was diagnosed in 2003, and as of a 2008 report was under good control without medication.  Subclinical hearing loss secondary to noise exposure can result in more rapid progression of hearing loss due to other causes such as presbycusis, but it is not possible to prove a relationship.  Review of the records also shows likely evidence of chronic dermatitis external otitis with occasional acute otitis externa and cerumen impactions."

"In light of the information provided, it is my opinion that it is less likely that the hearing loss is secondary to noise exposure experienced during military service that ended in 1970 (50 percent or less probability)."

In December 2010 the Board asked the VHA expert to provide clarification and a more complete explanation of rationale for her September 2010 opinion.

In a February 2011 addendum the VHA expert. stated, in part:

"In light of the information provided, it is less than 50 [percent] likely that the [Veteran's] hearing loss is secondary to noise exposure experienced during military service that ended in 1970.  This opinion is based on the fact that an end-of-service audiogram (at separation exam) was normal through 4000 Hz.  Given that noise induced hearing loss first affects hearing thresholds in the 3000-6000 Hz range, it is unlikely that evidence of noise induced hearing loss existed at that time.  As stated, the presence of noise damage may exacerbate hearing loss from other causes, but in that case the contribution of the noise exposure to later onset hearing loss cannot be assessed or proven.  Further, noise induced hearing loss is expected to by symmetrical, and in this case when hearing loss is first identified, in 2006, it is not symmetrical.  Data in all cases are incomplete, so the opinion in this case is limited to the data that are available for review.  Assessment of cause of hearing loss is compromised by incomplete data, including absence of threshold data above 4000 Hz, absence of bone conduction thresholds, and absence of audiograms to review in detail."

The Veteran's statements and testimony reiterate his contention that his bilateral hearing loss resulted from exposure to noise trauma during active service.

Direct service connection:

It is not in dispute that the Veteran now has a bilateral hearing loss disability by VA standards, as such is diagnosed and was found on official (February 2006) audiometry.  He was awarded a Combat Infantryman's Badge, and is entitled to the relaxed evidentiary standards provided under 38 U.S.C.A. § 1154(b).  It is not in dispute that he was exposed to (gunfire/explosion) noise trauma in service.

The Veteran's STRs (including his service separation examination report) do not show a hearing loss disability.   Furthermore, there is no evidence that SNHL was manifested in the first year following the Veteran's discharge from active duty.  Consequently, service connection for a hearing loss disability of either ear on the basis that such disability became manifest in service and persisted, or on a presumptive basis (for SNHL as an organic disease of the nervous system under 38 U.S.C.A. § 1112) is not warranted.  To the extent that the Veteran's claim alleges hearing loss became manifest in service and has persisted since, such allegation is  unsupported by, and is inconsistent with, the factual evidence of record (including no evidence of hearing loss during service and normal hearing on separation), is self-serving, and is not credible.  There is no objective evidence of postservice continuity of hearing loss complaints/manifestation.  Under these circumstances, what is required to establish service connection for the Veteran's hearing loss disability is that there must be competent evidence that such disability is casually related to his acknowledged exposure to noise trauma in service.  

There are conflicting medical opinions in the matter of a nexus between the Veteran's bilateral hearing loss and his service.  When evaluating this evidence, the Board must analyze the credibility and probative value of the evidence, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 336 (1994).

In weighing the respective medical opinions, the Board concludes that the February 2011 addendum expert opinion merits the greatest probative weight.  The opinion reflects familiarity with the Veteran's accurate medical history and is accompanied by rationale that is supported by citation to clinical data and explanation of the significance of the clinical data.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Notably, the VHA expert observed that if the Veteran's hearing loss disability had resulted from noise trauma, it would be symmetrical (which is not the case), as the hearing loss first clinically observed (in 2006) was not symmetrical.  Furthermore, the expert explained that noise-induced hearing loss first affects hearing thresholds in the 3000-6000 Hz range, and noted that audiometry on separation was normal (bilaterally) through 4000 Hz.  The expert concluded that the Veteran's hearing loss disability was less likely than not caused by, or a result of, noise trauma in service.

The Board finds little probative value in the June 2005 and April 2008 private opinions by Dr. K. R. K. and Dr. R. J. B., respectively, as they are merely conclusions without any explanation of rationale.  See Stefl, 21 Vet. App. at 123 ( "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  Significantly, the private opinions also do not reflect a familiarity with the Veteran's complete medical history (they do not account for/discuss the significance of such factors as the absence of hearing loss on service separation examination and the lengthy postservice interval prior to the initial clinical notation of hearing loss, i.e., some 35 years).  

While the February 2006 (with May 2006 addendum opinion) VA audiologist was able to review the Veteran's file, the May 2006 addendum opinion stating that the Veteran's bilateral hearing loss did not result from noise trauma in service, which is supportive of the February 2011 VHA expert opinion, lacks the probative value of that opinion, as it is not accompanied by explanation of rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Board notes that the Veteran is entitled to consideration of his claim under the relaxed evidentiary standards of  U.S.C.A. § 1154(b).  Thus, it is conceded that he was exposed to combat noise trauma in service.  However, § 1154(b) only reduces the burden as to the incurrence or aggravation of disease or injury in service, it does not obviate the requirement that (to establish entitlement to service connection) there must be competent medical evidence of a nexus between the current disability for which service connection is sought and the combat service.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  

The Veteran's own statements relating his current hearing loss disability to noise trauma exposure, is not competent evidence in the matter of a nexus between current hearing loss disability and remote exposure to noise trauma in service.  The matter of a nexus between current disability and a remote injury, in the absence of continuity of symptoms, is a complex medical question not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran has not demonstrated that he has any medical expertise, and does not support his allegations by citation to medical texts or treatises.

Secondary service connection:

A secondary service connection theory of entitlement is raised by the record.   Specifically, an audiologist (on September 2008 examination on behalf of VA) opined (without any explanation) that the Veteran's hearing loss is related to his service connected diabetes.  

Three threshold requirements must be met to establish secondary service connection: There must be (1) Competent evidence (medical diagnosis) of current disability.  This requirement is met; as it is not in dispute that the Veteran has a hearing loss disability.  (2) A service-connected disability.  This requirement is also met, as diabetes mellitus is service connected. (3) Competent evidence of a nexus between the service-connected disability and the disability for which secondary service connection is sought.  

The September 2008 audiologist's opinion indicating that the Veteran's hearing loss is related to his diabetes is without probative value.   It is a mere conclusory statement without any explanation of rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007.

Evidence against this secondary service connection claim includes the November 2008 VA opinion and the September 2010 VHA opinion.  Both opinions attribute the Veteran's hearing loss disability to other factors (the November 2008 VA opinion notes that the hearing loss is related to age).  The September 2010 VHA opinion explains that medical literature that does suggest a nexus between hearing loss and diabetes is specific to type 1 diabetes (and not the type 2 diabetes which the Veteran has service connected).  The VHA expert notes that well-controlled type-2 diabetes mellitus is not been convincingly shown in current medical literature to cause hearing loss.  The medical opinions against this theory of entitlement reflect consideration of the complete record and include an explanation of rationale that cites to both clinical findings and medical literature.  The providers are clearly (by virtue of training and experience competent to offer them, and they are probative evidence in this matter.  Because there is no probative evidence to the contrary (see discussion of September 2008 audiologist's opinion above), they are persuasive.  

Agent Orange:

The Board is required to consider all theories of entitlement either raised by the claimant or by the evidence as part of the non-adversarial adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  As the theory that the Veteran's hearing loss is due to Agent Orange exposure has been raised (see April 2008 private opinion), the Board will address that theory.

The Veteran's DD-214 shows that he served in the Republic of Vietnam from December 1968 to December 1969, and he is presumed to have been exposed to Agent Orange (See 38 C.F.R. § 3.307(a)(6)(iii)), and is entitled to application of the presumptive provisions of 38 U.S.C.A. § 1116.  However, bilateral hearing loss is not an enumerated disease in 38 C.F.R. § 3.309(e).  Therefore, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply to such disability.

Consequently, to establish service connection for hearing loss disability based on a theory that it is related to Agent Orange exposure the Veteran must affirmatively show that the disease is indeed related to his exposure to herbicides/Agent Orange in service.  See Combee v. Brown, 34 F 3d at 1043 (Fed Cir. 1994).   

There are conflicting medical opinions in this matter.  Weighing these opinions, the Board affords no probative value to the opinion by Veteran's private provider (Dr. R. J. B.).  That opinion is merely a conclusory statement without any explanation of rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The September 2010 VHA opinion observes that Agent Orange has not convincingly been shown in the current medical literature to cause hearing loss.  As the 2010 VHA expert has indicated that the opinion is based on review of pertinent medical literature, the opinion is probative evidence in this matter.  Inasmuch as VA has not found a link between hearing loss disability and Agent Orange exposure and the Veteran and the medical statements he provided in support of his claim do not cite to/identify any medical literature/treatises that support a nexus between hearing loss disability and Agent Orange exposure, the opinion of the VHA expert is persuasive.   

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


